

Exhibit 10.1


CTI BIOPHARMA CORP.
2017 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT


THIS STOCK OPTION AGREEMENT, including any country-specific appendices attached
hereto, (collectively the “Option Agreement”) is dated as of __________ (the
“Grant Date”) by and between CTI BioPharma Corp., a Delaware corporation (the
“Corporation”), and ____________________ (the “Participant”). Capitalized terms
used herein and not otherwise defined shall have the meaning assigned to such
terms in the Plan.


W I T N E S S E T H


WHEREAS, pursuant to and under the CTI BioPharma Corp. Amended and Restated 2017
Equity Incentive Plan, as amended and restated (the “Plan”), the Corporation
desires to grant to the Participant, effective as of the date hereof, the Option
(as defined below), upon the terms and conditions set forth herein and in the
Plan.


NOW THEREFORE, in consideration of the mutual promises made herein and the
mutual benefits to be derived therefrom, the parties agree as follows:



1
Grant.



According to and subject to the terms and conditions of this Option Agreement
and the Plan, which is incorporated herein by reference, the Corporation hereby
grants to the Participant the option (the “Option”) to purchase all or any part
of an aggregate of _________ shares of Common Stock (“Shares”) at the exercise
price of $______ per Share (the “Exercise Price”). The Option will be treated as
a Nonqualified Stock Option. A copy of the Plan is publicly available and has
been filed with the U.S. Securities and Exchange Commission and will be
furnished to the Participant upon the Participant’s request. The Exercise Price
and the number of Shares covered by the Option are subject to adjustment under
Section 7 of the Plan.



2
Vesting; Limits on Exercise.



The Option may be exercised, and the underlying Shares delivered upon exercise,
only to the extent it is vested. To the extent that the Option is vested and
exercisable, the Participant has the right to exercise the Option (to the extent
not previously exercised), and such right shall continue, until the expiration
or earlier termination of the Option as provided in this Option Agreement and
the Plan. Notwithstanding the foregoing, no portion of the Option may be
exercised for less than 100 Shares or such lesser number of Shares as remain
exercisable. Fractional share interests shall be disregarded, but may be
cumulated.


Subject to Sections 3 and 5 below, the Option shall vest and become exercisable
in percentage installments of the aggregate number of Shares subject to the
Option in accordance with the following schedule; provided, however, if the
Participant is a member of the Board (a “Director”) and a Change in Control (as
defined below) occurs, any portion of the Option that remains outstanding and
unvested immediately prior to the Change in Control shall accelerate and become
vested upon (or, to the extent necessary to give effect to the acceleration,
immediately prior to) the Change in Control:



Date of VestingPortion of Shares
with respect to which
the Option is Vested/Exercisable



For purposes of the Option, a “Change in Control” shall be deemed to have
occurred as of the first day after the Grant Date on which one or more of the
following conditions shall have been satisfied:


(a) The acquisition by any individual, entity or group (a “Person”) (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either (1) the
then-outstanding Shares (the “Outstanding Shares”) or (2) the combined voting
power of the then-outstanding voting securities of the Corporation entitled to
vote generally in the election of Directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this clause (a), the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the



--------------------------------------------------------------------------------



Corporation, (B) any acquisition by the Corporation, (C) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any affiliate of the Corporation or a successor, or (D) any
acquisition by any entity pursuant to a transaction that complies with Sections
2(c)(1), (2) and (3) below;


(b) Individuals who, as of the Grant Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a Director subsequent to the
Grant Date whose election, or nomination for election by the Corporation’s
stockholders, was approved by a vote of at least two-thirds of the Directors
then comprising the Incumbent Board (including for these purposes, the new
members whose election or nomination was so approved, without counting the
member and his predecessor twice) shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of Directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;


(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Corporation or any
of its Subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its Subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination: (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Shares and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding Shares and the combined voting
power of the then-outstanding voting securities entitled to vote generally in
the election of Directors, as the case may be, of the entity resulting from such
Business Combination (including, without limitation, an entity that, as a result
of such transaction, owns the Corporation or all or substantially all of the
Corporation's assets directly or through one or more subsidiaries (a “Parent”))
in substantially the same proportions as their ownership immediately prior to
such Business Combination of the Outstanding Shares and the Outstanding Company
Voting Securities, as the case may be, (2) no Person (excluding any entity
resulting from such Business Combination or a Parent or any employee benefit
plan (or related trust) of the Corporation or such entity resulting from such
Business Combination or Parent) beneficially owns, directly or indirectly, 50%
or more of, respectively, the then-outstanding shares of common stock of the
entity resulting from such Business Combination or the combined voting power of
the then-outstanding voting securities of such entity, except to the extent that
the ownership of 50% or more existed prior to the Business Combination, and (3)
at least a majority of the of the Board or trustees of the entity resulting from
such Business Combination or a Parent were members of the Incumbent Board at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or


(d) Approval by the stockholders of the Corporation of a complete liquidation or
dissolution of the Corporation other than in the context of a transaction that
does not constitute a Change in Control under clause (c) above.



3
Continuance of Employment/Service Required; No Employment/Service Commitment.



The Participant must not have had a Termination of Service (as defined below) on
or before each applicable vesting date of the Option in order to vest in the
applicable installment of the Option and the rights and benefits under this
Option Agreement. Employment or service for only a portion of the vesting
period, even if a substantial portion, will not entitle the Participant to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a Termination of Service, as provided in Section 5 below.


The Option grant and the Participant’s participation in the Plan shall not
create a right to continued employment or service with the Corporation or any
Subsidiary nor shall it create a right to employment or be interpreted as
forming an employment or services contract with the Corporation or any
Subsidiary and shall not interfere with the ability of the Corporation or any
Subsidiary, as applicable, to terminate the Participant’s employment or service
relationship (if any) or affect the right of the Corporation or any Subsidiary
to increase or decrease the Participant’s other compensation. Nothing in this
Option Agreement, however, is intended to adversely affect any contractual
right(s) of the Participant, independent of the Option grant and this Option
Agreement, between the Participant and Corporation or any Subsidiary without his
or her consent thereto.


For purposes of the Option, “Termination of Service” means (a) in the case of an
employee, a cessation of the employee-employer relationship between the employee
and the Corporation or one of its Subsidiaries for any reason, including, but
not by way of limitation, a termination by resignation, discharge, death,
Disability (as defined below) or the disaffiliation of a Subsidiary, but
excluding any such termination where there is a simultaneous reemployment by the
Corporation or one of its Subsidiaries; (b) in the case of a consultant, a
cessation of the service relationship between the consultant and the Corporation
or one of its Subsidiaries for any reason, including, but not by way of
limitation, a termination by resignation, discharge, death, Disability, or the
disaffiliation of a Subsidiary, but excluding any such termination where there
is a simultaneous re-engagement of the consultant by the Corporation or one of
its Subsidiaries; and (c) in the case of a Director, a cessation of the
Director’s service on the Board for any reason, including, but not by way of
limitation, a termination by resignation, death, Disability or



--------------------------------------------------------------------------------



non-reelection to the Board. The determination of whether a Termination of
Service has occurred shall be made by the Board or one or more committees
appointed by the Board or another committee (the “Administrator”), in its sole
discretion, in accordance with the terms of the Plan including, without
limitation, Section 6 of the Plan.


Unless otherwise expressly provided by the Corporation, in the event that: (1)
the Participant is, on the Grant Date, both an employee of the Corporation or
one of its Subsidiaries and a Director, the determination of whether a
Termination of Service has occurred with respect to the Participant shall be
determined by reference to the date on which the Participant is no longer an
employee of the Corporation or one of its Subsidiaries; and (2) in the event the
Participant is, on the Grant Date, not an employee of the Corporation or one of
its Subsidiaries and is both a Director and a consultant, the determination of
whether a Termination of Service has occurred with respect to the Participant
shall be determined by reference to the date on which the Participant is no
longer a Director.



4
Method of Exercise of Option.

Any vested portion of the Option may be exercised by the Participant’s delivery
of a written or electronic notice of exercise (in a form acceptable to the
Corporation) to the Secretary of the Corporation (or its designee), setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment of the aggregate Exercise Price and any Tax-Related
Items (as defined in Section 7 below).


The Exercise Price shall be payable to the Corporation by one or more following
methods:


(a) by check;


(b) through irrevocable instructions from the Participant to the Corporation’s
designated broker or other broker permitted by the Corporation to remit funds
required to satisfy all or a portion of the Exercise Price to the Corporation
under a broker-assisted cashless exercise; provided, however, that the
Participant shall be permitted to engage an individual broker in connection with
the cashless exercise contemplated under this Section 4(b) to the extent the
Participant has adopted an arrangement that is intended to comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act (a “10b5-1
Trading Plan”) with respect to transactions involving the Option and/or Shares
subject to the Option; or


(c) through such other method of exercise permitted by the Administrator, in its
sole discretion, pursuant to Section 5.4 of the Plan.


As soon as practicable after receipt of the Participant’s written notice of
exercise and full payment of the Exercise Price and any Tax-Related Items, the
Corporation shall deliver to the Participant Share certificates (which may be in
book entry form) representing the Shares underlying the exercised Option. No
Shares shall be issued pursuant to the exercise of an Option unless such
issuance and such exercise comply with applicable laws. Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to Participant on the date on which the Option is exercised with respect to such
Shares.



5
Early Termination of Option.



(a) Expiration Date. Subject to earlier termination as provided below in this
Section 5, the Option will terminate on the 10th anniversary of the Grant Date
(the “Expiration Date”).


(b) Possible Termination of Option upon Certain Corporate Events. The Option is
subject to possible termination in connection with certain corporate events as
provided in Section 7.2 of the Plan.


(c) Termination of Option upon the Participant’s Termination of Service. The
Option, to the extent not vested on the date of the Participant’s Termination of
Service (the “Termination Date”), shall terminate on such date and the
Participant shall have no right to any unvested portion of the Option or any
underlying Shares; provided, however, that if the Participant is a U.S. employee
and is entitled to any accelerated vesting of the Option in connection with such
Termination of Service pursuant to the express provisions of any employment
agreement, service agreement, severance agreement or similar agreement between
the Participant and the Corporation or any of its Subsidiaries then in effect (a
“Service Agreement”), such accelerated vesting provisions shall apply. The
Option, to the extent vested and outstanding on the Participant’s Termination of
Service, will terminate (a) on the expiration of 12 months from the Termination
Date if such Termination of Service is the result of the Participant’s death or
Disability, or (b) three months from the Termination Date for any other reason.
For these purposes, “Disability” means a permanent and total disability within
the meaning of Section 22(e)(3) of the Code, provided that if the Option is not
an Incentive Stock Option, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.





--------------------------------------------------------------------------------



In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 5(a).



6Non-Transferability.



The Option may not be subject to sale, transfer, alienation, assignment, pledge,
encumbrance, charge, hypothecation, or disposition other than by will or by the
laws of descent and distribution, and the Option may only be exercised by the
Participant during his or her lifetime.



7
Tax Withholding.



The Participant acknowledges that, regardless of any action taken by the
Corporation or, if different, the Subsidiary employing or retaining the
Participant, the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Participant’s participation in the Plan and legally applicable to
the Participant (“Tax-Related Items”), is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Corporation or
the Subsidiary employing or retaining the Participant. The Participant further
acknowledges that the Corporation and/or the Subsidiary employing or retaining
the Participant (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Option,
including, but not limited to, the grant, vesting or exercise of the Option, the
subsequent sale of Shares acquired pursuant to such exercise and the receipt of
any dividends; and (2) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Option to reduce or eliminate the
Participant’s liability for Tax-Related Items or achieve any particular tax
result except as otherwise expressly provided in the Option Agreement or any
other agreement with the Participant. Further, if the Participant is subject to
Tax-Related Items in more than one jurisdiction between the Grant Date and the
date of any relevant taxable or tax withholding event, as applicable, the
Participant acknowledges that the Corporation and/or the Subsidiary employing or
retaining the Participant (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.


Prior to the relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Corporation
and/or the Subsidiary employing or retaining the Participant to satisfy all
Tax-Related Items. In this regard, the Participant authorizes the Corporation
and/or the Subsidiary employing or retaining the Participant, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by withholding from proceeds of the sale of Shares
acquired at exercise of the Option either through:


•a voluntary sale by the Participant by providing irrevocable instructions to
the Corporation’s designated broker to remit funds required to satisfy all or a
portion of the Tax-Related Items to the Corporation and/or the Subsidiary
employing or retaining the Participant under a broker-assisted cashless exercise
program implemented by the Corporation in connection with the Plan; provided,
however, that the Participant shall be permitted to engage an individual broker
in connection with the cashless exercise to the extent the Participant has
adopted a 10b5-1 Trading Plan with respect to transactions involving the Option
and/or Shares subject to the Option; or


•through a mandatory sale arranged by the Corporation on the Participant’s
behalf pursuant to this authorization (without further consent).


The Corporation may withhold or account for Tax-Related Items by considering the
greatest withholding rates that may be utilized without creating adverse
accounting treatment for the Corporation with respect to the Option, as
determined by the Administrator. Finally, the Participant agrees to pay to the
Corporation or the Subsidiary employing or retaining the Participant, including
through withholding from the Participant’s wages or other cash compensation
payable to the Participant by the Corporation and/or the Subsidiary employing or
retaining the Participant, any amount of Tax-Related Items that the Corporation
or the Subsidiary employing or retaining the Participant may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Corporation
may refuse to issue or deliver the Shares or the proceeds of the sale of Shares,
if the Participant fails to comply with his or her obligations in connection
with the Tax-Related Items.



8Nature of Grant.



In accepting the grant of the Option, the Participant acknowledges, understands
and agrees that:
(a) the Plan is established voluntarily by the Corporation, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Corporation at any time, to the extent permitted by the Plan;





--------------------------------------------------------------------------------



(b) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted in the past;


(c) all decisions with respect to future option or other grants of Awards, if
any, will be at the sole discretion of the Corporation;


(d) the Participant is voluntarily participating in the Plan;


(e) the Option and the Shares subject to the Option are not intended to replace
any pension rights or compensation;


(f) the Option and the Shares subject to the Option, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;


(g) the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;


(h) for purposes of the Option, unless otherwise expressly provided in this
Option Agreement or determined by the Corporation, the Participant’s right to
vest in the Option under the Plan, if any, will terminate as of the Termination
Date and will not be extended by any notice period (e.g., the Participant’s
period of service would not include any contractual notice period or any period
of “garden leave” or similar period mandated under employment laws in the
jurisdiction where the Participant is employed or providing services or the
terms of the Service Agreement, if any), and the Administrator shall have the
exclusive discretion to determine the Termination Date for purposes of the
Option grant (including whether the Participant may still be considered to be
providing services while on a leave of absence); and


(i) unless otherwise provided in the Plan or by the Corporation in its
discretion, the Option and the benefits evidenced by this Option Agreement do
not create any entitlement to have the Option or any such benefits transferred
to, or assumed by, another company nor be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the Corporation’s
Shares.



9
No Advice Regarding Grant.



The Participant is hereby advised to consult with his or her own tax, legal
and/or investment advisors with respect to any advice the Participant may
determine is needed or appropriate with respect to the Option (including,
without limitation, to determine the tax consequences with respect to the Option
and any Shares that may be acquired upon exercise of the Option) or to his or
her participation in the Plan. Neither the Corporation nor any of its officers,
Directors, affiliates or advisors makes any representation (except for the terms
and conditions expressly set forth in this Option Agreement) or recommendation
with respect to the Option or the Participant’s participation in the Plan.



10
Data Privacy.



The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant’s personal
data by and among, as applicable, the Corporation, the Participant’s employer
and any Subsidiaries (“Data”) for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan. The
Participant understands that the Corporation, the Participant’s employer or any
Subsidiary retaining the Participant may hold certain personal information about
Participant, including, but not limited to, the Participant’s name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Corporation, details of all Options or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan. The Participant understands
that Data may be transferred to the Administrator or any other possible
recipients which may be assisting the Corporation (presently or in the future)
with the implementation, administration and management of the Plan. The
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than the
Participant’s country. The Participant authorizes the Corporation, the
Administrator and any other possible recipients which may assist the Corporation
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing the
Participant’s participation in the Plan. The Participant understands that Data
will be held only as long as is necessary to implement, administer and manage
the Participant’s participation in the Plan. Further, the Participant
understands that the Participant is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to revoke the Participant’s consent, the Participant’s employment
status or service and career with the Participant’s employer or the Subsidiary
retaining the Participant will not be adversely



--------------------------------------------------------------------------------



affected; the only adverse consequence of refusing or withdrawing the
Participant’s consent is that the Corporation may not be able to grant Options
to the Participant or administer or maintain such Options. Therefore,
Participant understands that refusing or withdrawing the Participant’s consent
may affect the Participant’s ability to participate in the Plan. For more
information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that the Participant may
contact the Participant’s employer’s human resources representative or the
Subsidiary retaining the Participant.



11
Insider Trading Restrictions/Market Abuse Laws.



The Participant acknowledges that the Participant may be subject to insider
trading restrictions and/or market abuse laws in applicable jurisdictions,
including the United States, which may affect his or her ability to acquire or
sell Shares or rights to Shares (e.g., Options) under the Plan during such times
as the Participant is considered to have “inside information” regarding the
Corporation (as defined by the laws in the applicable jurisdictions, including
the United States). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Corporation insider trading policy. The Participant is responsible
for ensuring compliance with any applicable restrictions and is advised to
consult his or her personal legal advisor on this matter.



12
Notices.



Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the address last reflected
on the Corporation’s payroll records, or at such other address as either party
may hereafter designate in writing to the other. Any such notice shall be
delivered in person or shall be enclosed in a properly sealed envelope addressed
as aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government or any equivalent non-United States
postal office. Any such notice shall be given only when received, but if the
Participant is no longer employed by or providing services to the Corporation or
a Subsidiary, shall be deemed to have been duly given five business days after
the date mailed in accordance with the foregoing provisions of this Section 12.



13
Plan.



The Option and all rights of the Participant under this Option Agreement are
subject to the terms and conditions of the Plan, incorporated herein by
reference. The Participant agrees to be bound by the terms of the Plan and this
Option Agreement. The Participant acknowledges having read and understanding the
Plan, the prospectus for the Plan, and this Option Agreement. Unless otherwise
expressly provided in other sections of this Option Agreement, provisions of the
Plan that confer discretionary authority on the Administrator do not and shall
not be deemed to create any rights in the Participant unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the
Administrator so conferred by appropriate action of the Administrator under the
Plan after the date hereof.



14
Entire Agreement.



This Option Agreement and the Plan (and any Service Agreement as to any
accelerated vesting right as contemplated by Section 5.3, but only as to such an
accelerated vesting right) constitute the entire agreement and supersede all
prior understandings and agreements, written or oral, of the parties hereto with
respect to the subject matter hereof. In the event of any conflict between this
Option Agreement, the Plan and Service Agreement (if any) in effect, the terms
of the Plan shall control. Notwithstanding the foregoing, the treatment of the
Option upon a Termination of Service and/or a Change in Control shall be as set
forth in the Service Agreement (if any) in effect between the Corporation or any
Subsidiary in the event of any conflict with the Plan or this Option Agreement.


The Plan may be amended, suspended or terminated pursuant to Section 8.6 of the
Plan. This Option Agreement may be amended by the Administrator from time to
time, provided that any such amendment must be in writing and signed by the
Corporation. Except as otherwise provided in the Plan, any such amendment that
materially and adversely affects the Participant’s rights under this Option
Agreement requires the consent of the Participant in order to be effective with
respect to the Option, provided that such consent shall not be required if the
Administrator determines, in its sole and absolute discretion, that the
amendment is required or advisable in order for the Corporation, the Plan or
this Option to satisfy applicable law, to meet the requirements of any
accounting standard or to avoid any adverse accounting treatment. The
Corporation may, however, unilaterally waive any provision hereof in writing to
the extent such waiver does not adversely affect the interests of the
Participant hereunder, but no such waiver shall operate as or be construed to be
a subsequent waiver of the same provision or a waiver of any other provision
hereof.





--------------------------------------------------------------------------------




15
Effect of this Agreement.



Subject to the Corporation’s right to terminate the Option pursuant to Sections
7.2 and 8.6 of the Plan, this Option Agreement shall be assumed by, be binding
upon and inure to the benefit of any successor or successors to the Corporation.



16
Counterparts.



This Option Agreement may be executed simultaneously in any number of
counterparts, including through electronic transmission, each of which
counterparts shall be deemed an original but all of which together shall
constitute one and the same instrument.



17
Section Headings.



The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.



18
Governing Law; Venue.



This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder. For purposes of litigating any dispute that arises
under this grant or the Option Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of Washington, and agree that such
litigation shall be conducted in the courts of King County, Washington, or the
federal courts for the United States for the Western District of Washington,
where this grant is made and/or to be performed.



19Clawback Policy.



The Option is subject to the terms of any recoupment, clawback or similar policy
of the Corporation as may be in effect from time to time, as well as any similar
provisions of applicable law (in each case, without regard to whether any such
policy or application law was implemented or promulgated, as applicable, after
the date the Option was granted), any of which could in certain circumstances
require forfeiture of the Option and repayment or forfeiture of any Shares or
other cash or property received with respect to the Option (including any value
received from a disposition of the Shares acquired upon exercise of the Option).



20
Electronic Delivery and Acceptance.



The Corporation may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Corporation or a third party designated by the
Corporation.



21
Severability.



The provisions of this Option Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.



22
Imposition of Other Requirements.



Subject to Section 14 of this Option Agreement, the Corporation reserves the
right to impose other requirements on the Participant’s participation in the
Plan, on the Option and on any Shares acquired under the Plan, to the extent the
Corporation determines it is necessary or advisable for legal or administrative
reasons and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.



















--------------------------------------------------------------------------------



CTI BioPharma Corp.
a Delaware corporation


By: __________________________________
Name:
Title:








PARTICIPANT


__________________________________
Signature




__________________________________
Print Name

